DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting Rejections Withdrawn
The nonstatutory double patenting rejection, maintained in the previous Office Action, has been overcome by inventor’s submission of an accepted Terminal Disclaimer.  

102 Rejections Withdrawn
The rejection of claim 1, is so far as it read on the next-examined species defined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the scope of the claim such that it no longer reads on the cited art.  

Markush Search 
	Inventor having overcome the latest art rejection, the search was expanded yet again as called for under Markush examination practice, a compound-by-compound search, to include a single additional species (next-defined species).  That species is defined when, using instant formula (I): R6=H; and R7=an unsubstituted C3 cycloheteroalkyl group.  


Claim Rejections - 35 USC § 102 (next-defined species)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, in so far as it reads on the next-examined species defined above, is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Journal of the American Chemical Society (2006), 128(36), pp. 11784-11791.  Inventor’s compound is an old and well-known compound in the chemical arts as evidenced by the cited reference (page 11789, Table 5, entry #3, both diagramed compounds).  

Allowable Subject Matter


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        8/5/2021